 



Exhibit 10.2

ASSET PURCHASE AGREEMENT

 

This Agreement, including all Exhibits attached hereto and incorporated herein
(“Agreement”) is entered into on this November 25, 2014 by and between (1)
Watson Health Care, Inc. whose principal office located at 2755 Carpenter Road,
Ste 3NW, Ann Arbor, Michigan; and Affordable Nursing, Inc. whose principal
office located at 1426 N State St, Gladwin, Michigan, both Michigan
corporations, in good standing, and (2) Accelera Innovations, Inc, a Delaware
corporation in good standing, with its principal office located at 20511 Abbey
Dr, Frankfort, IL 60423 (hereinafter referred to as “Purchaser or Accelera”), or
its assignee.

 

WITNESSETH

 

Watson Health Care and Affordable Nursing (SELLER) is engaged in the business of
providing home health care services for mental health, seniors, children,
skilled nursing, therapists, wellness education, physical assistance, and
special care situations; and

 

Purchaser is a Delaware corporation in good standing; and

 

Purchaser is engaged in the business of owning and operating Out-Patient Health
Care Companies; and

 

WHEREAS, SELLERS Shareholders wish to sell and Purchaser wishes to buy all of
the assets of Watson and Affordable.

 

WHEREAS, Seller and Buyer shall agree to a mutually acceptable “Transition”
period wherein Kevin Watson shall work with Purchaser, to transition the
Businesses over to Purchasers control.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.Sale of Assets

 

All record shareholders of Watson and Affordable agree to sell all of the assets
of those entities and Purchaser agrees to purchase all such Assets upon the
terms and conditions hereinafter set forth.

 

Current SHAREHOLDERS of Watson and Affordable are: 100% Kevin Watson

 

1

 

  

2.Consideration and Deposits

 

Consideration to the record shareholders shall consist of a basic payment of
$3,000,000 .00 to Shareholders or assignee, with payments made as follows:

 

A.Purchaser shall deposit by wire transfer to a bank account selected by Sellers
a sum equal to$1,000,000.00 at the initial closing scheduled for on or before
January 15, 2015.     B.On or before SIX (6) months of the initial closing,
Purchaser shall deposit by wire transfer to a bank account selected by SELLER a
sum equal to $1,000,000 .00.     C.On or before Twelve (12) months from the
initial closing, Purchaser shall deposit by wire transfer to a bank account
selected by Seller a sum equal to $1,000,000.00.

 

3.Deposits upon Breach

 

If following execution of this Purchase Agreement, Purchaser elects not to
complete the transaction, the deposit(s) made by Purchaser in compliance with
Article 2 above will be retained by Seller and the deposit shall be deemed as
liquidated damages for the failure to complete the contract terms.

 

4.Post-Closing Revenues

 

Funds Belonging To Seller/Post Closing

 

No post-closing revenue shall accrue to Seller. Seller is selling all assets of
the two entities including, but not limited to: Accounts Receivable, cash in
banks, furniture, fixtures and equipment, business records, patient and provider
lists referral lists and names and any and all other assets owned by the two
entities. Purchaser shall pay business expenses of the Company from A/R and cash
in the bank which have accrued prior to Closing. Seller shall not deplete the
cash in banks so that there is sufficient cash at Closing to pay said agreed
upon expenses of operations.

 

5.Closing    

A.The Closing date shall be on or around January 15, 2015. Purchaser shall have
the right to extend the Closing Date up to 60 days from January 15, 2015.    

B.Deliveries at Closing:    

1.Joint Deliveries :    

i)Employment agreements between Accelera, and Desired Employees, if any such
agreements have been signed;

 

2

 

 

2.By Seller:    

i)Copies of executed employment agreements between (a) Accelera and (b) Desired
Employee’s in the forms attached as Exhibit “A”; and    

ii)Copy of Asset List attached hereto as Exhibit “B”; and    

iii)Documentation that Watson Health Care, Inc. and Affordable Nursing, Inc. are
Corporations in good standing; and    

iv)Copies of the Corporations Articles of Incorporation, as amended if amended,
and By-Laws, as amended if amended; and    

v)Executed resolutions of the Seller’s Board of Directors approving of this
transaction; and    

vi)All Seller’s business records (while maintaining copies of same as may be
needed for tax or other legal matters); and    

vii)Possession of real and personal property owned by Seller; and    

viii)State UCC searches showing no encumbrances n Seller’s assets.    

3.By Purchaser:    

i)Documentation that Purchaser is in good standing as a Delaware corporation
authorized to do business in Michigan; and    

ii)Copies of the Purchaser’s Articles of Incorporation, as amended if amended;
and    

iii)Executed resolution of Purchasers’ Directors approving this transaction; and
   

iv)Wire transfer of One Million and no/100 Dollars ($1,000,000) on or before
closing, projected to be January 15, 2015, to an account to be identified by
Seller.    

6.Operation of Subject Corporations Businesses    

Seller agrees to operate its business in the same manner as it has been operated
heretofore, and will diligently promote the growth of such businesses in an
efficient and productive manner. Seller agrees not sell any of its assets except
as is normal in the ordinary course of its day-to-day business operations, nor
borrow monies, nor incur encumbrances except as may be reasonably required to
facilitate the operation and .growth of such businesses.

 

7.Default by Purchaser    

The following events shall also be deemed to be a default by the Purchaser:

    A.Failure of Purchaser to make any deposit as described in Article 2 above
by its due date;

    B.Failure of Purchaser to perform any other Purchaser obligation under the
terms of this    

3

 

  

C.Agreement, unless such failure is cured within twenty (20) calendar days of
Seller sending Purchaser Notice of such failure;    

D.Purchaser filing a petition in bankruptcy to be adjudicated as a voluntary
bankrupt ; or filing a similar petition under any insolvency act; or making an
assignment for the benefit of its creditors; or consent to the appointment of a
receiver of itself or of the whole or of any substantial part of its property;
or file a petition or answer seeking reorganization or arrangement of itself
under any Federal bankruptcy laws or any other applicable federal or state
statute;    

E.Entry of a court order adjudicating Purchaser as a bankrupt or appointing a
receiver or trustee of Purchaser or of any substantial portion of Purchaser’s
assets, or approving reorganization or arrangement of Purchaser under any
Federal or state law, which order is not vacated within ninety (90) days of its
entry;    

F.Purchaser admission in writing of its inability to pay its debts generally as
they become due;    

G.If any material representation made by Purchaser in writing is found to be
false or incorrect in any material way or materially misleading at the time it
was made.    

8.Default by Seller    

The following events shall be deemed to be a default by Seller:

 

A.If SELLER files a petition in bankruptcy to be adjudicated as a voluntary
bankrupt; or filing a similar petition under any insolvency act; or making an
assignment for the benefit of its creditors; or consent to the appointment of a
receiver of itself or of the whole or of any substantial part of its property;
or file a petition or answer seeking reorganization or arrangement of itself
under any Federal bankruptcy laws or any other applicable federal or state
statute;    

B.Entry of a court order adjudicating SELLER as a bankrupt or appointing a
receiver or trustee of any of them or of any substantial portion of any of their
assets, or approving reorganization or arrangement of Purchaser under any
Federal or state law, which order is not vacated within ninety (90) days of its
entry;    

C.If any material representation made by SELLER in writing is found to be false
or incorrect in any material way or materially misleading at the time it was
made.    

D.Encumbering or transferring any material portion of its property in such a way
that it would materially negatively impact the value of its assets; and    

E.SELLER’s failure to perform any other obligation of Corporations pursuant to
the terms of this Agreement, unless such failure is cured within twenty (20)
calendar days of Purchaser sending Seller Notice of such failure.

 

4

 

  

9.Cure Periods

 

Unless otherwise specifically provided otherwise in this Agreement, the cure
period for the failure to perform any obligation of a party pursuant to the
terms of this Agreement shall be thirty (30) calendar days after sending Notice
of such failure to the failing party.

 

10.Expenses

 

Each party shall bear its own costs of accounting and legal services in
connection with this Agreement.

 

11A Seller Hold Harmless

 

Seller does hereby indemnify and reimburse Purchaser for and shall hold and save
Purchaser harmless from and against all liabilities, debts, taxes, costs,
claims, expenses, actions or causes of action, losses, damages of any kind
whatsoever (including costs of litigation, investigation, and reasonable
attorney’s fees, but not including standard accounts receivable and accounts
payable amounts) now existing or that may hereafter arise from or grow out of
Seller’s operation and/or ownership of Seller’s Company prior to the Final
Closing Date, either directly or indirectly, other than for ordinary business
expenses incurred in the operation of the Subject Corporation.

 

11B Purchaser Hold Harmless

 

Purchaser does hereby indemnify and reimburse Seller for and shall hold and save
Seller harmless from and against all liabilities, debts, taxes, costs, claims,
expenses, actions or causes of action, losses, damages of any kind whatsoever
(including costs of litigation, investigation, and reasonable attorney’s fees,
but not including standard accounts receivable and accounts payable amounts)
that may hereafter arise from or grow out of Purchaser’s operation and ownership
of Purchaser’s business after the Final Closing, either directly or indirectly.

 

12.Representations and Warranties.    

A.Seller represents and warrants that    

i)Seller is in good standing as Michigan Corporations;    

ii)Seller has and will maintain during the term of this Agreement all the
required permits and licenses required to conduct the businesses in which it is
engaged;    

iii)Seller owns the tangible assets which are used in the conduct of their
businesses , except as specifically otherwise stated in writing to Purchaser;
   

iv)Copies of all financial statements and records for the Seller requested by
Purchaser have been provided to Purchaser, and all such documents provided are
true and correct copies of the originals of such documents;    

5

 

  

v)Seller has not since July 29, 2014 and will not during the term of this
Agreement revise their methods of doing business, accounting, or financial
reporting;    

vi)Seller will comply with all governmental requirements during the term of this
Agreement; and    

vii)Seller’s shareholders are legally authorized to and have full authority to
execute this Agreement and bind the Seller to the terms of this Agreement.    

B.Purchaser represents and warrants that:    

i)Purchaser is in good standing as an Delaware corporate company;    

ii)Purchaser has and will maintain during the term of this Agreement all the
required permits and licenses required to conduct the businesses in which it is
engaged;    

iii)Purchaser will comply with all governmental requirements during the term of
this Agreement; and    

iv)Purchaser and the persons executing this Agreement are legally authorized to
and have full authority pursuant to properly authorized corporate resolutions to
execute this Agreement and bind the Purchaser to the terms to this Agreement.
   

13.Real Estate    

A.Corporation is leasing the business property at various locations (“Business
Address ’’) at a rate of $_____ per month, with approximately __ months
remaining on the leases [attached]; and    

B.The Business Address shall remain the principal business location of the
Subject Corporation during the term of the Employment Contracts referenced
below.    

14.Employment Contracts    

Purchaser will, if it so chooses, execute employment contracts with desired
employees, as described in Exhibit “A” attached hereto.

 

15.Assets of the Subject Corporation

 

Attached hereto as “Exhibit B” is a list or-Seller’s current assets, including
information, where applicable, regarding any leases or encumbrances which may
relate to any such assets. Sellers’ shareholders warrant that assets will not be
sold, encumbered, or acquired by Seller except in the normal and customary
conduct of the businesses of the Subject Corporation during the term of this
Agreement.

 

6

 

  

16.Confidentiality

 

The parties agree that the terms and conditions of this Agreement and its
exhibits are confidential between the parties and may not be disclosed to any
third persons without the written consent of both parties except to the extent
necessary to perform the obligations of this Agreement or as required by law or
as already known in the public domain.

 

17.Litigation

 

Seller’s represent that there is no litigation or proceedings pending to their
knowledge against or relating to the Subject Corporation other than as has been
disclosed to Purchaser in writing; nor does Seller know nor have reasonable
grounds to know of any basis of any additional action or governmental
investigation relative to the Subject Corporation, or its properties or
businesses.

 

18.Notices

 

Any notice or demand required or desired to be given under this Agreement shall
be in writing and shall be personally served or in lieu of personal service may
be given at the addresses and/or fax numbers set forth herein or otherwise known
to the parties. Any party may change its address or fax number by giving notice
in accordance with the provisions of this section.

 

Such notice shall be deemed as received on the third business day after mailing
by certified mail; or on the day after being sent next day delivery by a
recognized overnight delivery service; or on the day sent by facsimile
transmission provided that the sender can .show proof of such transmission and
provided that an original of such notice is mailed by first class or certified
mail, proper postage prepaid, within two business days of such facsimile
transmission.

 

Notices may be sent as follows or as otherwise directed by either party:

 

Seller Accelera Innovations, Inc Attn: Kevin Watson Attn: Cindy Boerum 4729
Azalea Dr. 20511 Abbey Drive Ypsilanti, MI 48197 Frankfort IL 60423 Phone:
734/646-8045 Phone: 866/866-0758 Fax: 734/434-0595 Fax: 708/478-5457

 

19.Miscellaneous

A.Entire Agreement/Venue. This Agreement, together with its Exhibits attached
hereto and made a part hereof, constitutes the entire agreement between the
parties and supersedes and takes precedence over any prior agreement(s) between
the parties, whether written or oral. This Agreement may be modified or altered
only by the prior written consent of all parties or their legal representatives.
The failure of any party to enforce any provision of this Agreement shall not be
construed as a modification or waiver of any of the terms of this Agreement, nor
prevent that party from enforcing each and every term of this Agreement at a
later time. This Agreement shall be construed according to the laws of the State
of Illinois and -any litigation relating-to this Agreement shall be commenced in
Will County, Illinois.

 

7

 

  

B.Survival. All the agreements, representations, warranties, indemnifications
and undertakings herein contained shall survive the Initial Closing of this
transaction and shall be binding upon and inure to the benefit of the parties
hereto and their respective representatives, heirs, executors, administrators,
successors, and assigns, as though they were in all cases named.    

C.Prevailing Party Recovers Costs. In the event of litigation between the
parties relating to this Agreement, the non-prevailing party shall reimburse the
prevailing party for the prevailing party’s costs of enforcing this Agreement
through an appeals process, including reasonable attorneys’ fees and expenses.
   

D.Severability/Blue Pencil. In the event that any of the provisions or portions
of this Agreement are held to unenforceable or invalid by any court of competent
jurisdiction, the validity of the remaining portions and provisions shall not be
affected, and thereby held to be enforceable and valid and the balance of the
Agreement shall be construed to and any invalidated section may be rewritten by
a court of law to achieve the intent of the invalidated portion as nearly as is
legally possible.    

E.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
this Agreement. Multiple copies of this Agreement may be separately executed by
the parties and shall together constitute one Agreement.    

The parties do not intend to confer any benefit hereunder on any person or party
other than the parties hereto and their successors as described herein.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written,



 

Sellers (Shareholders): Purchaser:         Kevin Watson Accelera Innovations,
Inc         By: /s/ Kevin Watson By: /s/ Cindy Boerum   Kevin Watson   Cindy
Boerum, President

 

8

 

 

Exhibit A

 

WATSON EMPLOYMENT AGREEMENTS

 

9

 

 

Exhibit B

 

WATSON ASSETS

 

There is no leased equipment by either Watson Health Care or Affordable Nursing.

 

WATSON HEALTH CARE, INC

 

Ann Arbor

· Computers/Monitors 4 (HP) · Scanner/Printers 4 (1 HP, 3 Brother) · Fax
Machine/Copier 2 (1Canon Copier, 1 Brother Fax) · 4-Line Telephone 5 (3
Meridian, 2 Ameritech) · Cellular Telephone 2 (Verizon) · Photo Printer 1
(Canon) · Digital Camera 1 (Canon) · Television 1 · VHS/DVD Combo 1 · Desks 4 ·
Tables 3 (1 Conference, 1 Kitchen, 1 Coffee) · Chairs 13 · Couch 2 · File
Cabinets 12 (7 Vertical, 4 Horizontal, 2 Rolling) · Bookcases 6 · Organizer 1
(Multi-Compartment) · Paper Shredder 1 · Water Cooler 1 · Small Refrigerator 1 ·
Microwave 1

 

Hartland

· Computers/Monitors 2 (HP, Compaq) · Scanner/Printers 2 (Brother DCP 7020,
Brother) · Fax Machine/Copier 1 (Brother) · 4-Line Telephone 4 (RCA) · Cellular
Telephone 1 · Photo Printer 1 (Canon) · Digital Camera 1 (Canon) · Television 1
(27” Dynex) · VHS/DVD Combo 1 (Magnovox) · Desks 2 (1 w/ matching hutch,
2-drawer) · Tables 2 (End, Conference) · Chairs 9 (4 Office, 5 Conference) ·
File Cabinets 6 (5/4-Drawer, 1/2-drawer) · Bookcases 2 (4’, 6’) · Organizer 1
(Multi-Compartment) · Paper Shredder 1 (Staples) · Water Cooler 1 · Small
Refrigerator 1 (Avanti) · Microwave 1 (Avanti)

 



10

 

  

Southfield  

· Computers/Monitors 2 (1 Dell, 1 Gateway) · Scanner/Printers 3 (1 Brother, 2 HP
LaserJet) · Fax Machine/Copier 1 (Canon) · 4-Line Telephone 3 (RCA) · Cellular
Telephone 1 · Photo Printer 1 (Canon) · Digital Camera 1 (Canon) · Television 2
· VHS/DVD Combo 1 · Desks 4 · Tables 1 (Conference) · Chairs 13 · File Cabinets
9 (3 Vertical, 5 Horizontal, 1 2-Door Wood) · Bookcases 1 · Organizer 1
(Multi-Compartment) · Exhibit Stand 1 · Storage Shelf 2 · Paper Shredder 1 ·
Small Refrigerator 1 · Microwave 1

 

Warren

· Computers/Monitors 2 · Scanner/Printers 1 · Fax Machine/Copier 1 (Brother) ·
4-Line Telephone 3 · Cellular Telephone 1 · Television 1 · VHS/DVD Combo 1 ·
Desks 2 · Tables 5 · Chairs 15 · File Cabinets 4 · Bookcases 1 · Organizer 2
(Multi-Compartment) · Paper Shredder 1 · Water Cooler 1 · Small Refrigerator 1

 

11

 

 

Monroe 

· Computers/Monitors 2 (1 HP, 1 Dell) · Scanner/Printers 2 (Brother) · Fax
Machine/Copier 1 (HP LaserJet) · 4-Line Telephone 3 (AT&T) · Photo Printer 1
(Canon) · Digital Camera 1 (Canon) · Cellular Telephone 1 · Television 1 ·
VHS/DVD Combo 1 · Desks 3 · Tables 2 (1 Conference, 1 Table) · Chairs 4 · File
Cabinets 5 (2 4-Drawer Vertical, 2 2-Drawer, 1 Storage) · Bookcases 3 ·
Organizer 1 (Multi-Compartment) · Paper Shredder 1 · Small Refrigerator 1 ·
Microwave 1

 

Owosso  

· Computers/Monitors 1 (Compaq) · Scanner/Printers 1 (Canon) · Fax
Machine/Copier 1 (Brother) · 4-Line Telephone 2 · Cellular Telephone 1 · Desks 2
(Wooden, Gray Wooden/Metal) · Tables 3 (1 conference, 2 folding) · Chairs 10 (2
Desk, 2 Waiting Room Chairs, 6 Conference Room) · File Cabinets 3 (4-Drawer) ·
Bookcases 3 (5 shelf, 2 drawers w/ doors, 2 doors no shelves) · Organizer 1
(Multi-Compartment) · Paper Shredder 1 · Small Refrigerator 1 · Microwave 1 ·
Electric Calculator 1

 



12

 

  

AFFORDABLE NURSING, INC    

      

Gladwin   

· Computers/Monitors 2 (HP Pavilion, HP) · Scanner/Printers 2 (HP Office Jet
Printer 8100, HP Office Jet Pro 8600) · Copier/Fax Machine 1 (Sharp 201 Copier,
Brother Fax Machine) · 4-Line Telephone 5 (AT&T 4-Line) · Cellular Telephone 1 ·
Television 1 · VHS/DVD Combo 1 · Desks 5 (4 Standard, 1 Corner) · Chairs 12 (4
Desk, 4 Blue, 4 Silver) · Conference Tables 2 (8’, 6’) · File Cabinets 14 (12
Vertical, 2 Horizontal) · Bookcases 2 (3 shelf + bottom storage, 2 shelf) ·
Organizer 1 (Multi-Compartment) · Paper Shredder 1 (Staples) · Small
Refrigerator 1 (Haier) · Microwave 1 (Sunbeam)

 

Grand Rapids 

· Computers/Monitors 2 · Scanner/Printers 2 · Fax Machine/Copier 2 · 4-Line
Telephone 3 (Panasonic) · Cellular Telephone 1 · Television 1 · VHS/DVD Combo 1
· Desks 2 · Tables 3 · Chairs 8 · Couch 2 · File Cabinets 7 (4 4-Drawer, 3
2-Drawer) · Bookcases 2 · Paper Shredder 1 · Microwave 1 · Toaster Oven 1

 

13

 

 

 

 

